PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Paul et al.
Application No. 14/574,090
Filed: 17 Dec 2014
For: MATERIALS HANDLING VEHICLE
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 31, 2020, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed September 21, 2020.  The date the issue fee payment was received on October 01, 2020.  Accordingly, the date of abandonment of this application is November 07, 2020.  The Notice of Abandonment was mailed on October 08, 2020.
    
The renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an 2nd Request for Continued Examination (RCE) and RCE fee of $2,000, the Oath or Declaration under 37 CFR 1.63 for Inventor Anthony Paul Bamford, (2) the petition fee of $2100, (previously filed on October 21, 2020), and (3) an adequate statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application will remain in the Petition Office to process the Petition to Withdraw from Issue under 37 CFR 1.313(c).  Therefore, this application would be referred to Technology Center AU 3671 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 
 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET